Citation Nr: 1700070	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-19 950 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Ohio


THE ISSUES

1.  Entitlement to increases in (10 percent prior to March 3, 2016, and 30 percent from that date) the ratings assigned for right pes plano valgus. 

2.  Entitlement to increases in the (10 percent prior to March 3, 2016, and 30 percent from that date) ratings assigned for left pes plano valgus. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to July 1992. These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right and left pes plano valgus, rated 10 percent, each, effective March 15, 2010.  In March 2015 a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2015 the case was remanded for additional development, to include an examination to assess the bilateral foot disability.  A March 2016 rating decision increased the ratings for the right and left foot disabilities to 30 percent, each, effective March 3, 2016.  With application of the bilateral factor, the combined rating for the disabilities became 60 percent.  The Veteran has continued his appeal.  The issues are characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal. 


FINDINGS OF FACT

1.  Prior to March 3, 2016, the Veteran's service connected right flatfoot disability is not shown to have been more than moderate; from that date it is not shown to have been of greater than pronounced severity. 

2.  Prior to March 3, 2016, the Veteran's service connected left flat foot disability is not shown to have been more than moderate; from that date it is not shown to have been of greater than pronounced severity. 

3.  The Veteran's bilateral foot disability is not shown to be manifested by symptoms of impairment not encompassed by the scheduler rating criteria, and is not shown to present such an exceptional or unusual disability picture as to render impractical application of the scheduler criteria. 


CONCLUSIONS OF LAW

1.  Ratings for the Veteran's right flatfoot disability in excess of 10 percent prior to March 3, 2016, and/or in excess of 30 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5276 (2016).

2.  Ratings for the Veteran's left flatfoot disability in excess of 10 percent prior to March 3, 2016 and/or in excess of 30 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this appeal is from the rating decision that granted service connection for the Veteran's bilateral foot disability and assigned a disability rating and effective date of the award, statutory notice had served its purpose, and its application was no longer necessary.  A statement of the case (properly) provided notice regarding entitlement to an increased initial rating. 

As to VA's duty to assist, the Veteran's pertinent private and VA medical records have been obtained.  A hearing was held before the undersigned in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with that regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2015, the undersigned indicated that the hearing would focus on the matter of the ratings assigned for the bilateral foot disability and what was needed to substantiate the claims for increase.  The Veteran requested, and was granted, a 60-day abeyance period for the submission of pertinent evidence that was alleged to be outstanding.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties mandated by 38 C.F.R. § 3.103(c)(2) were satisfied. 

The Veteran was afforded VA examinations for his right and left foot disabilities in May 2010 and (pursuant to the remand) in March 2016.  The Board notes the May 2010 examination based on which the 10 percent ratings for the Veteran's left and right flat feet were assigned was not in full compliance with 38 C.F.R. 
§ 4.59.  The Board has considered whether the deficiency can be cured by further examination of the Veteran and finds another examination at this point would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Requesting a prospective examiner to opine regarding what may have been shown if additional testing was conducted in the remote past would direct an examiner to resort to speculation.  Instead, the Board will rely on information in the existing record bearing on the status of the Veteran's disability at that time from which the findings required may be extrapolated.  The Veteran  has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Acquired flat foot is rated under Code 5276 which provides for the disability to be rated as unilateral (for one foot) or bilateral (for both).  Under Code 5276 a 10 percent rating is warranted for moderate flat foot whether it is unilateral or bilateral, with objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation or use of the feet.  A 30 percent for bilateral or 20 percent unilateral rating is warranted for severe flat foot, with objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A (maximum) 50 percent for bilateral or 30 percent for unilateral rating is warranted for pronounced flat foot, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.7(a).

The Veteran's entire history is to be considered when making disability evaluations determinations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the appeal is from the initial rating assigned with a grant of service connection, the severity of the disability during the entire period from the grant of service connection to the present is to be considered.  "Staged" ratings may be assigned for distinct periods when different levels of impairment are shown.  Fenderson v. West, 12 Vet. App. 119 (1999).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

February 2009 VA treatment records note treatment for bilateral foot pain.  The Veteran complained of pain with prolonged standing and activity; the pain was in his arches bilaterally and shot up his legs.  He denied swelling of the feet. 

On May 2010 VA examination, the Veteran reported that both feet hurt him equally daily.  There was pain to pressure on the plantar aspect of both feet, and the feet ached consistently at a 5/10 severity.  During flare ups, which happened occasionally, the pain would be 10/10 in severity.  Activities or actions that made the pain worse included walking, running, or standing for prolonged periods of time, as well as jumping.  He could walk only a quarter of a mile before pain forced him to stop; for relief he would lie down or sit.  He worked part-time as a forklift operator.  He drove trucks and made deliveries, but said he could not do that any longer because it involved too much walking.  He did not use a cane, a walker, or crutches.  He was able to cook, clean, and dress himself independently.  Shoe inserts had been prescribed in the past, but had always ended up hurting his feet worse; therefore, he was not using them, but was having new ones made by the VA podiatry clinic.  Physical examination found no abnormal callosities or signs of abnormal weight bearing.  The diagnosis was bilateral pes plano valgus.  The Veteran had about 6 degrees of valgus at the heels, which corrected to about 3 degrees with plantar flexion on standing.  He did have some diffuse achy pain along the plantar aspect of the feet, but not focally at the heels, and did not have ankle or forefoot pain.  The range of motion of his toes, at the forefoot, and the hindfoot was normal.  He had 45 degrees of plantar flexion bilaterally, without pain, and 15 degrees of dorsiflexion bilaterally, without pain.  Inversion was 40 degrees to either side without pain; eversion was 30 degrees to either side without pain.  Toe flexion and extension was 5/5 bilaterally.  Ankle flexion and extension was 5/5 bilaterally.  Toes were warm and well perfused with brisk capillary refill.  He had palpable pulses in the feet.  When asked to plantar flex and actively supinate his foot, he had 5/5 strength on both sides.  He was able to do a bilateral heel raise when standing. However, he could not do heel raises on either side independently.  He could only get his heel about a centimeter off the ground on his right side or left side when asked to do it independently.  He did have some achiness and a little bit of bogginess in the posteromedial gutter along his foot and ankle along the track of his posterior tibialis tendon.  Peroneal muscles were strong bilaterally.  There was
no pain with manipulation of the feet.  Bilateral foot X-rays showed no acute fractures, and no significant degenerative disease.  He did have pes planus bilaterally.  Regarding the posterior tibial tendons, there were some examination findings consistent with posterior tibial tendon insufficiency bilaterally.  He had pes plano valgus, and had difficulty doing a one-legged heel rise on either side.  There was no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  Repetitive testing was performed, including at least three repetitions on range of motion.

VA treatment records from June 2010 note that the Veteran reported pain with the use of his new orthotics.  July 2010 VA treatment records note that the Veteran had completely discontinued use of custom orthoses due to arch, foot, and back pain.  He had been wearing antishox orthotics, but he was still having pain in his arch.  He stated that pain in his feet had not progressed or improved, and requested a note recommending a move to a desk job at work. 

August 2012 VA treatment records note that the Veteran reported pain in the arches of both feet.  He stated that the pain (4/10) was a sharp shooting pain that radiated from the arches up toward the knees, and increased to 6/10 with long periods of standing.  His custom made orthotics were not comfortable.

November 2013 VA treatment records note that the Veteran reported bilateral arch pain.  He had been using over-the-counter (OTC) and custom made arch supports, and stated that he could not tolerate his custom orthotics and could wear the OTC inserts for only a couple of hours before his arches began to hurt.  The pain was worse after standing for a period of time.

December 2013 VA treatment records note that there was no evidence of excessive callous formation and no deformity of foot or digits.  There was mild, but not excessive, tenderness throughout plantar fascia of both feet, and there was no tissue abnormality. 

March 2015 VA treatment records note that the Veteran reported pain in both feet.  He complained that his orthotic inserts were not helping.  There were no palpable defects noted on his feet and no radiating pain.  There was no pain on palpation to the peroneal nerve area and tendons bilaterally, but tenderness was noted along the course of the right sural nerve. 

On March 2016 VA examination, the Veteran reported that his custom orthotics were very uncomfortable even for a few minutes.  He reported foot pain and pain with flareups associated with prolonged weight bearing.  He reported functional loss or impairment due to painful weight bearing and intolerance.  He had pain on the use of his feet that was accentuated on use.  He had pain on manipulation of both feet that was accentuated with manipulation.  He reported swelling on use of both feet. There were no callouses.  He had extreme tenderness of plantar surfaces on both feet, improved with orthotic devices.  He had decreased longitudinal arch height on both feet on weight bearing.  There was no marked deformity of either foot.  There was marked pronation of both feet that was not improved by orthotics.  The weight bearing line fell over or medial to the great toe on both feet.  He had "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) on both feet.  He did not have marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of either foot or Morton's neuroma.  He did not have hallux valgus, hallux rigidus, pes cavus or malunion or nonunion of tarsal or metatarsal bones.  On physical examination there was pain in both feet that contributed to functional loss and limitation of motion, with such contributing factors as excess fatigability, incoordination, pain on weight-bearing, pain on non weight-bearing, interference with standing, and lack of endurance.  He reported that prolonged weight bearing, brisk walking, climbing grades or stairs all exacerbated his pain with flares than could last hours and made weight-bearing very painful.  He did use assistive aids in locomotion.  The examiner opined that the Veteran's bilateral foot conditions would adversely affect his ability to perform occupational tasks requiring physical work such as heavy lifting or carrying, pushing, brisk or prolonged walking, prolonged standing, squatting, or climbing.  Sedentary occupational activities would not be adversely affected.

At the outset, the Board observes that the Veteran's pes planus (flatfoot) is a bilateral condition and properly is to be rated as such.  However, the Board's consideration herein is limited to whether ratings in excess of those currently assigned are warranted.  

Considering the "stages" of the ratings in turn, the Board finds, on longitudinal review of the record, that a rating in excess of 10 percent for the period prior to March 3, 2016, is not warranted.  The evidence does not show that prior to that date the disability picture of either foot approximated one of a severe flatfoot, so as to warrant the next higher (30 percent for bilateral condition) schedular rating.  During that period the Veteran consistently reported painful feet, with pain relieved by rest. Although, on May 2010 VA examination, it was noted that his foot symptoms were not relieved by inserts, physical examination found no callosities or signs of abnormal weight bearing and no pain on manipulation of the feet.  June 2010 to March 2015 VA treatment records note the Veteran's complaints regarding his orthotics and the pain in both of his feet, but the records do not show swelling, callosities, or marked pronation.  The symptoms suggest a no more than "moderate" foot disability; there was no objective evidence of marked deformity (pronation, abduction, etc.), indication of swelling on use, or characteristic callosities.  The Veteran did exhibit pain on manipulation or use, and the Board notes his allegations that his symptoms are not relieved by shoes or appliances.  However, pain on manipulation and use, weight bearing line over or medial to the great toe, and inward bowing of the tendo Achilles are all symptoms encompassed by the 10 percent rating that has been assigned for that period.  In short, a rating in excess of 10 percent under Code 5276 is not warranted prior to March 3, 2016.

The Board has considered whether the Veteran's foot disabilities may warrant ratings in excess of those currently assigned under other diagnostic codes.  However, Code 5284 (for a foot injury) is not applicable, given that the disability is not shown to be due to actual foot injury but the result of the Veteran's "natural anatomy", according to the May 2010 VA examiner.  See Yancy v. McDonald, 27 Vet. App. 484, 492-493 (2016) (holding that the application of Code 5284 is limited to disabilities resulting from actual injury to the foot).  Other diagnostic codes in 4.71a for foot disability do not provide for ratings in excess of those assigned (or require pathology not shown). 

Regarding the rating assigned from March 3, 2016, on examination on that date, the Veteran was found to have marked pronation, pain on manipulation (accentuated), pain on use (accentuated), inward bowing of the tendo achillis, pain on manipulation of the feet,  pain on use of the feet, and weight-bearing line over medial to great toe on both feet.  The findings noted do not exceed  the criteria for a 30 percent rating for unilateral flatfoot under Code 5276, (or for a 50 percent rating for bilateral flatfoot) and do not warrant a rating or ratings in excess of the 30 percent for each foot (reflecting marked flatfoot disability) currently assigned.  

A higher 40 percent rating (and special monthly compensation) would be warranted if there was loss of use of a foot (in which case the feet would be separately rated, and the ratings combined).  See 38 C.F.R. § 4.71a, Code 5167.  However, no examination has found disability equivalent to loss of use of a foot.  See 38 C.F.R. §  4.63.  His ability to stand and walk on his feet, even if as limited as he describes, clearly exceeds function that would be equally  served with amputation stumps and prostheses.  See 38 C.F.R. § 4.63.  


The Board has also considered whether referral of this claim for consideration of an extraschedular rating is warranted.  There is no objective evidence of symptoms of and/or impairment due to the flatfoot disabilities that is not encompassed by the schedular staged ratings now assigned.  The Veteran's primary complaint is of functional limitation due to pain on use.  The degree shown is fully encompassed by the 30 percent for each foot (and 60 percent, combined) ratings currently assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted; an exceptional or unusual disability has not been presented.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

VA will grant a total rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Here, VA treatment records from December 2015 note that the Veteran was working, and on the March 2016 VA examination, the examiner opined that the Veteran's bilateral foot conditions would adversely affect his ability to perform occupational tasks requiring physical work such as heavy lifting or carrying, pushing, brisk or prolonged walking, prolonged standing, squatting, or climbing, but that sedentary occupational activities would not be adversely affected.  Notably, the Veteran has not specifically alleged unemployability due to his bilateral foot disability.  Therefore, a TDIU claim is not raised by the record in the context of these claims for increase.






                                                        ORDER

Ratings for right pes plano valgus in excess of 10 percent prior to March 3, 2016, and/or in excess of 30 percent from that date, are denied. 

Ratings for left pes plano valgus in excess of 10 percent prior to March 3, 2016, and/or in excess of 30 percent from that date, are denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


